Citation Nr: 0938656	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO. 99-01 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, not including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active service from July 1965 through July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The Board notes that the Veteran originally claimed service 
connection for PTSD, which was denied by way of the January 
2006 Board decision. In that decision, the Board bifurcated 
the issue of entitlement to service connection for a 
psychological disorder other than PTSD and remanded that 
issue for additional development. This is the issue decided 
below.


FINDINGS OF FACT

The medical evidence of record shows that the Veteran has a 
current anxiety disorder that is as likely as not caused by 
experiences he had during his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric 
disability, not including PTSD, are met. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a), (d) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for a psychiatric 
disability, other than PTSD. For service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). See also Pond v. West, 12 Vet. App. 341, 346 
(1999).

In this case, the Veteran clearly has a diagnosis of an 
anxiety disorder, which was confirmed most recently by way of 
the July 2009 VA examination note, and is shown throughout 
the entire claims folder in the outpatient treatment records. 
The question, therefore, is whether the Veteran's current 
disability is causally connected to his period of active 
service.

A review of the service treatment records reveals that they 
are devoid of evidence that the Veteran treated in for any 
psychiatric disability at any time during service. The March 
1965 enlistment examination and the in-service clinical 
records are both negative as to any issues related to anxiety 
or any other psychiatric disability. There is simply no 
evidence of a psychiatric disability during active service. 
That does not, however, mean that establishing service 
connection is impossible. Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d) (2009).

Shortly following his discharge from service, the Veteran was 
afforded a VA examination. At that time, his predominant 
problem was eczema, but the VA examiner noted that the 
Veteran "seemed to be somewhat anxious and apprehensive 
about his health" and "it was felt that he needed 
psychiatric evaluation for 'nervousness.'" See November 1970 
VA examination report. He was service connected at that time 
for eczema, but denied service connection for anxiety.  
See January 1973 rating decision.

In April 1975, the Veteran was hospitalized in a VA facility 
for treatment of a skin condition brought on by anxiety. He 
was diagnosed with neurodermatitis, and the character of his 
service-connected skin disability was changed to reflect that 
diagnosis. See July 1975 rating decision. He was again 
treated with similar symptoms in April 1977. In December 
1982, the Veteran was hospitalized again for neurodermatitis, 
as well as anxiety neurosis.

The Veteran later filed a claim for PTSD, and several 
examinations were conducted in relation to that claim. The 
May 1997 VA examination report shows that, at that time, the 
Veteran's mood was anxious and depressed, but that examiner 
thought the proper diagnosis was PTSD. Outpatient treatment 
continued through the 1990's for his symptoms. The PTSD claim 
was ultimately denied, but treatment continued.

In June 2004, the Veteran was afforded a VA examination. At 
that time, the examiner was unable to diagnose PTSD, but did 
affirmatively diagnose generalized anxiety disorder with 
depression, and noted that the Veteran's eczema existed at 
the time of the Veteran's discharge from service and that 
"the dermatological condition has been described as causing 
psychiatric problems, mainly anxiety and depression, and it 
can be triggered by stress." The examiner, however, followed 
that statement with the opinion that "it is less likely as 
not that the Veteran's generalized anxiety disorder with 
depression, moderate and chronic is caused by or a result of 
military service and medical problems eczema as it was 
discussed in the C&P report."  This statement is ambiguous 
and contradictory. The nature of the statement itself is 
confusing and the word usage ambiguous. The statement is 
contradictory in that it gives a negative nexus as to a 
relationship between the eczema and the anxiety, just after 
affirmatively stating that the two are related. For this 
reason, the Board remanded this issue in January 2006 for 
additional development, including obtaining a clarifying 
statement by a VA examiner.

In July 2009, a VA examiner reviewed the claims folder and 
submitted a report assessing the etiology of the Veteran's 
currently diagnosed generalized anxiety disorder. The 
examiner reviewed the claims folder and summarized the 
Veteran's history. This examiner's opinion was that the 
Veteran's "anxiety disorder is as likely as not caused by 
experiences he had during his military service." The basis 
for this opinion was the Veteran's reported anxiety related 
to service onboard a submarine, the existence of anxiety 
related symptoms in the PTSD examination reports, and 
psychiatric treatment in the 10 years following his discharge 
from service. As discussed above, the post service treatment 
related to the Veteran's skin and associated anxiety is 
clearly present in the record. The July 2009 examiner also 
noted that eczema is well-known to be aggravated by anxiety. 
The examiner unequivocally linked the Veteran's anxiety 
disorder to service, with a valid basis, as well as with a 
confirmation in the record of treatment related to anxiety 
since 1970, only a little over one year following the 
Veteran's discharge from active duty.

While there is no evidence of in-service treatment related to 
anxiety, the competent medical evidence of record shows that 
the generalized anxiety disorder is as likely as not related 
to the Veteran's service. Again, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d) (2009). In this case, the evidence 
establishes that the Veteran's generalized anxiety disorder 
was incurred in service. Service connection is granted.

In this case, the Board is granting in full the benefit 
sought on appeal. Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


ORDER

Entitlement to service connection for a psychiatric 
disability is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


